DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 05/17/2019 and claims the benefit of the United States Provisional Application Nos. 62/673,670 filed 05/18/2019, 62/712,880 filed 07/31/2018, 62/773,785 filed 11/30/2018 and 62/801,576 filed 02/05/2019.
	
Information Disclosure Statement
The information disclosure statements submitted on 06/01/2021 have been considered by the examiner.
Election/Restrictions
Claims 105 and 123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24th, 2020. Applicant’s election without traverse of Group II drawn to a method of treating Hemophilia A by administering to the subject multiple doses one or more chimeric polypeptides in the reply filed on June 24th 2020 is acknowledged.  
Claim Status
Claims 90, 111, 116-119, 121, 122, 124, 129-131, 142-147 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90, 111, 117 – 119, 121, 122, 124, and 129-131 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/106052A1 (hereinafter “052 publication”) in view of Skotnicki et al (Thrombosis Research 137 (2016) 119–125), (hereinafter, “Skotnicki”) and Shapiro et al. in (Journal of Thrombosis and Haemostasis, 2014 12: 1788–1800) (hereinafter “Shapiro”).  
‘052 publication teaches a chimeric protein comprising: i) a FVIII protein and ii) a VWF protein (claim 1) and that the proteins are linked by a disulfide bond ([0221] and claim 29). The ‘052 publication further teaches that the chimeric protein comprises a VWF polypeptide comprising amino acid sequence of SEQ ID No: 197 which is 99.4% identical to the instant SEQ ID NO: 202 (please see sequence query match above). Furthermore, ‘052 discloses on pages 173-174 the FVIIII comprising the amino acid sequence of SEQ ID NO: 173 (page 173-174), which is 100% identical to the instant SEQ ID NO: 207 (please see sequence query match below). 
 
    PNG
    media_image1.png
    294
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    684
    media_image2.png
    Greyscale


	 
The ‘052 publication further teaches the composition for use in a subject suffering from Hemophilia A [0043, 0106] with a dose of 37.5 IU/kg, 75 IU/kg, 150 IU/kg [0051, 0349, 0363] which overlaps the instantly claimed range and that several divided doses may be administered over time [0283]. This reads of at least 6 months. ‘052 further teaches that the chimeric protein can be administered as a prophylactic regimen ([0041, 0043, 0313, 0315] and claim 130) and further teaches that the administration of the polypeptide is intravenous or subcutaneous administration ([0040] and claim 120). It is clear that the chimeric protein of FVIII and VWF comprising the instant SEQ ID NOS: 207 and 202 respectively, is known in the art and disclosed for use in the treatment of bleeding disorders such as Hemophilia.
The ‘052 publication does not teach the instant dosages and does not teach does not teach a subject that has had at least 150 exposure days to FVIII products and dosing interval of 7 days.
Skotnicki teaches a pharmaceutical composition comprising VWF/FVIII concentrate for use in patients suffering from Hemophilia A (Page 120, column 1, paragraph 3, line 1-3) and that the composition is used for prophylaxis and treatment of bleeding events in subjects with hemophilia A (Page 120, column 1, paragraph 3, line 11-12). Skotnicki further teaches that the composition was used in subjects that had hemophilia and were at least 12 years and above (Page 120, column 2, methods section, lines 6-7). In addition, Skotnicki teaches that the subjects were administered multiple doses for at least 7 days (Page 122, Table 1). Skotnicki discloses dosages that include 50 IU/kg (abstract) and further that the subject had at least 150 prior exposure days (page 120, right col. Line 1-2).
Regarding the FVIII fusion protein being administered every 7 days, Shapiro teaches FVIIIFc fusion protein used for routine prophylaxis for the treatment of severe hemophilia A (Abstract). Shapiro further teaches dosing regimens of 25-65 IU/kg including every 3 days, 5 days and 7 days (p. 1789, col. 2, line 8-9, p. 1790, col. 2, last paragraph, line 14-15, Fig. 2 and Fig. 3). Even though the fusion protein of Shapiro is not the same as the instant fusion protein, Shapiro discloses that the FVIII fusion proteins are known to be administered every 3, 5, and 7 days. Shapiro further discloses that the FVIII fusion protein was used for prophylaxis treatment at longer dosing intervals and was associated with higher baseline VWF antigen levels (p. 1788, col. 2, line 6-8) and that it was administered at reduced infusion frequency compared to FVIII products. (p. 1788, col. 2, line 12-14). Further, the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘052 and use the method of treating Hemophilia A as taught by Skotnicki because Skotnicki teaches that the FVIII/VWF fusion composition had excellent efficacy (abstract). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘052 and use the dosing regimen of Shapiro because Shapiro discloses that the FVIII fusion proteins were successful for prophylaxis treatment at longer intervals (p. 1788, col. 2, line 6-8). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the chimeric polypeptide of the ‘052 to treat a subject that is at least 12 years of age who has had at least 150 exposure days to FVIII products as taught by Skotnicki for longer intervals as taught by Shapiro because Shapiro teaches that FVIII fusion protein was successful for administration at reduced infusion frequency compared to other FVIII products for the treatment of hemophilia A (page 1788, right col. Line 12-17). Therefore, the limitation of claims 90 and 124 are met.
Regarding claim 111, Skotnicki further teaches that the composition was used in subjects that had hemophilia and were at least 12 years and above (Page 120, column 2, methods section, lines 6-7). In addition, Skotnicki teaches that the subjects were administered multiple doses for at least 7 days (Page 122, Table 1).
Regarding claims 116-117, 119 Shapiro teaches that the FVIII fusion protein was used in subjects over 12 years with severe hemophilia A who were treated prophylactically (defined per protocol as two or more injections weekly with any FVIII product), or episodically with a history of ≥ 12 bleeding events in the 12 months prior to the study (p. 1789, col. 1, “study population” section, line 1-6). 
Regarding claim 118, ‘052 teaches a subject with a platelet disorder and therefore it would be obvious to use the invention on a subject with a platelet count of at least 100,000 cell/ul.
Regarding claim 121, Skotnicki discloses that subjects with a pre-existing FVIII inhibitor were excluded (page 122, Left col. Section 3.1, line 19-20).
Regarding claim 122, the ‘052 publication further teaches that the Ig constant region comprises a first Fc region and the second Ig constant region comprises the second Fc region [0014] and that the first and second Ig constant region are covalently linked by a disulfide bond [0014]. In other embodiments, the ‘052 publication teaches the chimeric protein is two polypeptide chains, a first chain comprising a heavy chain of a FVIII protein and a second chain comprising, from N-terminus to C-terminus, a light chain of a FVIII protein, an optional XTEN sequence which is inserted at one or more insertion sites within the FVIII protein or is fused to the FVIII protein or to the first Ig constant region or a portion thereof, and a first Ig constant region or a portion thereof, an optional linker, a VWF protein, an XTEN sequence (XI), a second optional linker (e.g., a cleavable linker), and a second Ig constant region or a portion thereof [0118]. The peptide chains may be linked by 2 or more disulfide bonds [0098] [0221].  The ‘052 publication further teaches that the polypeptides are fused by a linker ([0010] and claim 25). The ‘052 publication teaches that the composition has significantly reduced the treatment frequencies of the current FVIII prophylaxis [0005, 0354].
Regarding claim 124, the ‘052 publication teaches a chimeric protein comprising a first polypeptide which comprises FVIII protein fused to immunoglobin and a second polypeptide comprising VWF protein comprising D’ and D3 domain of VWF fused to a second immunoglobin (Ig) by an XTEN sequence (claim 1). ‘052 publication further teaches a chimeric polypeptide comprises two polypeptide sequences where the first polypeptide comprises the amino acid sequences of SEQ ID No: 197 which is 99.4% identical to the instant SEQ ID NO: 202 (please see sequence query match above). Furthermore, ‘052 discloses on pages 173-174 the FVIIII comprising the amino acid sequence of SEQ ID NO: 173 (page 173-174), which is 100% identical to the instant SEQ ID NO: 207.
Regarding claim 129, the ’052 publication teaches FVIII trough level at least about 1 IU/dL [0110].
Regarding claim 130 and 131, Skotnicki teaches that the composition was administered to subjects that had at least 150 exposure days to FVIII products (Page 120, methods section, column 2, and line 1-3) and that subjects that had a FVIII inhibitor level of more than 0.6 BU/ml were excluded from the study (Page 120, methods section, column 2, line 7-8). Skotnicki teaches that the FVIII/VWF composition has excellent efficacy and safety profile in subjects suffering from Hemophilia A (Abstract). 
In summary, the teachings cited by the ‘052 and Skotnicki establish that the use of a chimeric polypeptide comprising FVIII and VWF of SEQ ID NOS: 207 and 202, are recognized in the art for treatment of Hemophilia A. Even though the VWF sequences disclosed by ‘052 is a little bit less than 100% (99.4%), the claimed method of treatment using the chimeric fusion protein would have been obvious to one of ordinary skill in the art because the biological activity of the polypeptide (treatment of hemophilia) was still maintained. In addition, FVIII fusion proteins are known to be successfully administered at longer dosing intervals of 3-7 days as taught by Shapiro making the instant claims obvious.  

Claims 90, 111, 116, 118 – 119, 122, 124, 129-131, and 142-147 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/106052A1 (hereinafter “052 publication”) and in view of Drager et al. (Blood (2015) 126 (23): 3492) as evidenced by Johns Hopkins (Hopkins medicine, 2010) and WO2013/009627A2 (hereinafter “627 publication”).
This rejection is updated to reject new claims 142-147.
The teachings of ‘052 are disclosed above and incorporated herein by reference.
‘052 does not teach the instant dosages and does not teach the instant dosing interval of 7 days.
Drager teaches Recombinant FVIIIFc-VWF-XTEN for intravenous administration for treating bleeding (abstract). Drager teaches that extended half-life variants of FVIII have been shown to decrease the dosing interval to twice weekly or less frequent IV dosing, which reduces, but does not eliminate, the burden of treatment (abstract). This disclosure also reads on once a week. Drager teaches therapeutic dose range 25, 50, 100 IU/kg (abstract, 3rd paragraph).
Furthermore, ‘627 teaches chimeric FVIII (abstract) for treating hemophilia [0032, 0034]. ‘627 further teaches that the chimeric polypeptide was administered at dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230) and at once a week or longer [0039, 0051]. ‘627 further teaches that trough level of plasma Factor VIII in the subjects is maintained above 1-3 or 3-5 IU/dl [0041, 0052, and 00157]. ‘627 further teaches that the polypeptide may be administered on a subject in need of prophylactic treatment or on-demand treatment [0013, 0032] and further that the doses can be administered repeatedly as long as they are necessary (e.g., at least 10, 20, 28, 30, 40, 50, 52, or 57 weeks, at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 years) [00140]. This satisfies the limitation “multiple doses…for at least about 6 months”. ‘627 teaches that the subjects were at least 12 years of age [00287].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘052 and administer the chimeric FVIII at the dosing interval and dosages disclosed by Drager and ‘627 because Drager teaches that the interval reduces the burden of treatment (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with the method of treatment because ‘627 teaches that the dosages and interval maintained the trough level of plasma Factor VIII in the subjects above 1-3 or 3-5 IU/dl [0041, 0052, and 00157] and further, Drager discloses that FVIII molecule with further prolonged half-life and subcutaneous (SQ) delivery potential could significantly relieve the treatment burden for HemA patients and improve the adherence rate to FVII prophylaxis (1st paragraph, abstract). the disclosures render obvious the instant claims 90 and 124.
Regarding claims 111, Drager discloses that extended half-life variants of FVIII have been shown to decrease the dosing interval to twice weekly or less frequent IV dosing (abstract) which also reads on once weekly. Drager teaches therapeutic dose range 25, 50, 100 IU/kg (abstract, 3rd paragraph). In addition, ‘627 teaches that the chimeric polypeptide was administered at dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230) and further teaches dosage intervals of once a week or longer [0039, 0051].
Regarding claim 116, ‘627 teaches that the subjects had at least 100 documented prior exposure days [00287].
Regarding claim 118, ‘052 teaches a subject with a platelet disorder and therefore it would be obvious to use the invention on a subject with a platelet count of at least 100,000 cell/ul. As evidenced by Johns Hopkins, a platelet disorder such as thrombocytopenia, one has less than 150,000 platelets (3rd paragraph, line 3-4) rendering obvious the instant claim.
Regarding new claims 142-145, ‘627 further teaches that the polypeptide may be administered on a subject in need of prophylactic treatment or on-demand treatment [0013, 0032] and further that the doses can be administered repeatedly as long as they are necessary (e.g., at least 10, 20, 28, 30, 40, 50, 52, or 57 weeks, at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 years) [00140]. This satisfies the limitation “multiple doses…for at least about 9 months and 12 months”.
Regarding new claims 146 and 147, ‘627 further teaches that the chimeric polypeptide was administered at dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230) and at once a week or longer [0039, 0051]. ‘627 further teaches that trough level of plasma Factor VIII in the subjects is maintained above 1-3 or 3-5 IU/dl [0041, 0052, and 00157]. ‘627 further teaches that the polypeptide may be administered on a subject in need of prophylactic treatment or on-demand treatment [0013, 0032] and further that the doses can be administered repeatedly as long as they are necessary (e.g., at least 10, 20, 28, 30, 40, 50, 52, or 57 weeks, at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 years) [00140].

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed methods comprise dosing regimens for the treatment of severe hemophilia A in human subjects that provide a surprisingly high level of sustained FVIII activity between doses without requiring any adjustments to dose amount or frequency for long periods of time (e.g., at least about 6 months) and that the repeat dose study disclosed in Example 2, Applicant observed that rFVIIIFc-VWF- XTEN effectively and safely maintained high FVIII activity levels -without any dose adjustment being necessary over the course of treatment (see [0363] of the instant application as filed; Tables 12 and 13). Indeed, once-weekly administration of 50 IU/kg rFVIIIFc-VWF-XTEN (also known as efanesoctocog alfa) was effective in achieving high sustained FVIII activity for all subjects throughout the trial (see Tables 16B and 17B). Applicant argues that the press release also confirms that "Efanesoctocog alfa is the first factor VIII therapy to be awarded Breakthrough Therapy designation by the FDA". Id. Breakthrough Therapy designation by the FDA is strong evidence of the surprising advantages provided by the claimed methods over other hemophilia A treatments, including the treatments disclosed in the cited references. Applicant further argues that claimed methods have the surprising advantage of providing high sustained FVIII activity long-term without adjustment of dose amount or frequency. To date, all available treatments for severe hemophilia A involve assessing, tailoring, and/or adjusting a dose amount and interval for each subject and that none of the cited references discloses a dosing regimen as claimed for treating hemophilia A that provides high sustained FVIII activity for all subjects without any adjustment to the dose amount or interval.
The arguments presented above have been fully considered but are unpersuasive because the instant method has been rendered obvious by the cited prior art because ‘052 teaches the instant chimeric polypeptide, at the instant dosages and further teaches the method for prophylactic use. With regards to the duration of treatment and age limit, prior art ‘627, Skotnicki, Shapiro, and Drager render obvious the limitations. The dosages and the frequencies of longer periods of time is therefore known in the art. In addition, ‘627 teaches that FVIII is administered at once a week or longer [0039, 0051] and that the therapeutic dosage includes 40-50, 50- 60, 60-70, 70-80, 80-90, or 90-100 IU/kg (claims 228-230). The publication further teaches that trough level of plasma Factor VIII in the subjects is maintained above 1-3 or 3-5 IU/dl [0041, 0052, and 00157]. It is therefore known that FVIII chimeric proteins have been administered at dosing intervals such as once a week and the trough levels have been maintained at of >1 IU/dL. The Examiner further notes that the instant chimeric polypeptide is taught by ‘052 and is taught to be used for treating hemophilia. One of ordinary skill in the art would be motivated to try and use the polypeptide for treatment at dosing intervals disclosed by the cited art and at the same dosages and achieve a level of success.
The Examiner further acknowledges and notes the Applicants assertion of the FDA recognition of Efanesoctocog alfa. However, as noted above, the instant chimeric and disclosed for prophylactic treatment of hemophilia. With regards to the duration of treatment and age limit, prior art ‘627, Skotnicki, Shapiro, and Drager render obvious the limitations. The arguments are unpersuasive and the rejection is maintained.
Conclusion
Claims 90, 111, 116-119, 121, 122, 124, 129-131, 142-147 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615